     Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 1 of 90



                        UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ZACHARY LUTZ,                          Civil Action No. 17-03895

          Plaintiff,                   DECLARATION OF KENT R. RAYGOR
                                       SUBMITTED ON BEHALF OF
     v.                                RAKUTEN, INC. AND RAKUTEN
                                       BASEBALL, INC. IN SUPPORT OF
RAKUTEN, INC., RAKUTEN BASEBALL,       THEIR RENEWED MOTIONS TO
INC. and HIROSHI MIKITANI,             DISMISS

          Defendants.
                                       [ELECTRONICALLY FILED]
        Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 2 of 90




        DECLARATION OF KENT R. RAYGOR SUBMITTED ON BEHALF OF

            DEFENDANTS RAKUTEN, INC. AND RAKUTEN BASEBALL, INC.

       I, Kent R. Raygor, declare as follows:

       1.      I am a partner with the law firm of Sheppard Mullin Richter & Hampton LLP,

attorneys of record for defendants Rakuten, Inc. and Rakuten Baseball, Inc. in this action. I have

personal knowledge of the facts stated herein and, if called as a witness, could and would

competently testify thereto.

       2.      I submit this declaration in support of Rakuten, Inc.’s and Rakuten Baseball,

Inc.’s Renewed Motions To: (1) Dismiss For Lack Of Personal Jurisdiction Under Rule 12(b)(2);

and (2) Dismiss For Failure To State A Claim Under Rule 12(b)(6).

       3.      Attached hereto as EXHIBIT A is a true and correct copy of

Rakuten Baseball, Inc.’s Supplemental And Amended Response To Plaintiff’s First Set Of

Interrogatories On Jurisdiction served on Plaintiff Zachary Lutz on December 26, 2018.

       4.      Attached hereto as EXHIBIT B is a true and correct copy of

Rakuten, Inc.’s Supplemental And Amended Response To Plaintiff’s First Set Of Interrogatories

On Jurisdiction served on Plaintiff Zachary Lutz on December 26, 2018.

       5.      Attached hereto as EXHIBIT C is a true and correct copy of Hiroshi Mikitani’s

Supplemental And Amended Response To Plaintiff’s First Set Of Interrogatories On Jurisdiction

served on Plaintiff Zachary Lutz on December 26, 2018.

       6.      During jurisdictional discovery in this action, the parties produced the following

documents:




                                                -2-
           Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 3 of 90




                          PARTY                         DATE            PRODUCTION
                                                                          NUMBERS
              Defendant Rakuten Baseball, Inc.   October 18, 2018       RBaseball 1-235
              Defendant Rakuten, Inc.            November 9, 2018       RI 1-1222
              Defendant Rakuten, Inc.            December 26, 2018      RI 1223-1326
              Plaintiff Zachary Lutz             October 25, 2018       ZL 1-232
              Plaintiff Zachary Lutz             December 18, 2018      ZL 233-375

         7.      During jurisdictional discovery in this action, Defendants produced extensive

substantive responses to the interrogatories served by Plaintiff Zachary Lutz. See the amended

responses attached hereto as EXHIBITS A (roughly 20 pages of substantive responses from

Rakuten Baseball, Inc.), B (roughly 32 pages of substantive responses from Rakuten, Inc.), and

C (roughly 7 pages of substantive responses from Hiroshi Mikitani). Defendants also included

therein information in response to other information informally requested by Plaintiff Zachary

Lutz’s counsel. See, e.g., Rakuten Baseball, Inc.’s amended responses to Plaintiff’s

Interrogatory No. 6, at pages 16-17 (EXHIBIT A hereto), and Hiroshi Mikitani’s amended

responses to Plaintiff’s Interrogatory No. 6, at page 7, second bolded paragraph (EXHIBIT C

hereto).

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on January 25, 2019, at Los Angeles, California.




                                                                KENT R. RAYGOR
489181795.1




                                                 -3-
  Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 4 of 90




EXHIBIT A TO DECLARATION OF KENT R. RAYGOR
     Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 5 of 90



                        UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ZACHARY LUTZ,

          Plaintiff,
                                              Civil Action No. 17-03895
     v.

RAKUTEN, INC., RAKUTEN BASEBALL,
INC. and HIROSHI MIKITANI,

          Defendants.



 RAKUTEN BASEBALL, INC.’S SUPPLEMENTAL AND AMENDED RESPONSE TO
    PLAINTIFF’S FIRST SET OF INTERROGATORIES ON JURISDICTION

                             [Interrogatory Nos. 1-13]




                                        -1-
        Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 6 of 90




        Defendant Rakuten Baseball, Inc. hereby provides supplemental and amended responses

to Plaintiff’s First Set of Interrogatories on Jurisdiction as follows:



                  OBJECTIONS TO PLAINTIFF’S SPECIAL DEFINITION

        Rakuten Baseball, Inc. objects to Plaintiff Zachary Lutz’s special definition for

“Defendants” as it treats the three named defendants as one collective and indistinguishable

entity, rendering the definition vague and ambiguous. Rakuten, Inc., Rakuten Baseball, Inc., and

Hiroshi Mikitani are separate entities/individuals, each of which or whom observes corporate

formalities. Plaintiff Zachary Lutz’s special definition compounds the problem by (a) including

in the definition the phrase “all of their respective employees, agents and representatives and

anyone acting or purporting to act on their behalf”, and (b) failing to identify who is the “their”

to which Plaintiff Zachary Lutz is referring. Plaintiff Zachary Lutz’s special definition further

compounds the problem in that Rakuten Baseball, Inc. does not understand what Plaintiff

Zachary Lutz intends by including in the definition the phrase “‘Defendants’ means individually,

jointly or collectively Rakuten, Inc., Rakuten Baseball, Inc. and Hiroshi Mikitani”, particularly

when it goes on to state that (a) for Rakuten, Inc. “it shall also include all of its wholly owned

subsidiaries”, and (b) for all three, goes on to state “It shall also include all of their respective

employees, agents and representatives and anyone acting or purporting to act on their behalf” as

Rakuten Baseball, Inc. does not know who might be “purporting to act” on its, Mr. Mikitani’s,

and Rakuten, Inc.’s behalf or that of their wholly owned subsidiaries, or on behalf of all of their

respective employees, agents and representatives. Thus, Rakuten Baseball, Inc. will treat the

term “Defendants” as if it is defined to mean only named defendant Rakuten Baseball, Inc., and

will respond individually and only for itself.



                                                   -2-
        Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 7 of 90




                               INCORPORATED OBJECTIONS

       For the purpose of preserving objections and avoiding any arguable waiver, Rakuten

Baseball, Inc. objects to each of the interrogatories below to the extent it: (a) seeks information

that is not relevant to any party’s claim or defense and proportional to the needs of the case; or

(b) exceeds the scope of permissible jurisdictional discovery allowed by the Court’s September

11 and November 29, 2018 Orders [ECF Docket Nos. 23 and 35], for example by using

jurisdictional discovery as a vehicle to get into the underlying merits. See Marchionda v.

Embassy Suites, Inc., 122 F. Supp. 3d 208, 211 (D.N.J. 2015) (jurisdictional discovery is limited

and “should not . . . serve as ‘a fishing expedition’ into the underlying merits” ) (quoting LaSala

v. Marfin Popular Bank Public Co., Ltd., 410 F. Appx. 474, 478 (3d Cir. 2011)); Eurofins

Pharma U.S. Holdings v. BioAlliance Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010) (“A plaintiff

may not . . . undertake a fishing expedition based only upon bare allegations, under the guise of

jurisdictional discovery.”).



                           RESPONSES TO INTERROGATORIES



INTERROGATORY NO. 1:

       “Describe in detail the nature, scope and purpose of the ‘’[sic] Rakuten Ecosystem’ as

that term is used on Defendant’s [sic] websites (e.g., https://rakutenmarketing.com, reproduced

on page 11 of Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motions to Dismiss

Plaintiff’s Complaint or to Stay Proceedings {[sic]Doc. 16]).”




                                                 -3-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 8 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 1:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Marketing LLC is a Delaware corporation with its

       headquarters in New York, New York.

                 Rakuten Baseball, Inc.’s website (https://www.rakuteneagles.jp/) does

       not use the phrase “Rakuten Ecosystem” or the word “ecosystem”. In a

       telephone conference conducted on October 26, 2018 by Plaintiff Zachary

       Lutz’s counsel, Kenneth A. Jacobsen, with Rakuten Baseball, Inc.’s counsel,

       Joseph E. Wolfson and Kent R. Raygor, Mr. Jacobsen admitted that

       Rakuten Baseball, Inc.’s website does not use the word “ecosystem”.

                 As to Plaintiff Zachary Lutz’s reference to material on page 11 of his

       Memorandum of Law in Opposition to Defendants’ Motions to Dismiss

       Plaintiff’s Complaint or to Stay Proceedings [ECF Docket No. 16], Rakuten

       Baseball, Inc. does not own or operate Rakuten Marketing LLC’s website

       (https://rakutenmarketing.com) and is unaware of what Rakuten Marketing

       LLC or any other entity affiliated with Rakuten Inc. might have meant or




                                               -4-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 9 of 90




       intended by statements included on a website owned and operated by such

       entity.



INTERROGATORY NO. 2:

       “Describe in detail Rakuten Marketing’s business activities in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 2:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Marketing LLC is a Delaware corporation with its

       headquarters in New York, New York.

                 Rakuten Baseball, Inc. (a) does not have any input into or

       involvement in Rakuten Marketing LLC’s business, and (b) is not aware of

       any business activities that Rakuten Marketing LLC has or might have in

       Pennsylvania.




                                               -5-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 10 of 90




INTERROGATORY NO. 3:

       “Describe in detail how Rakuten Marketing achieved a ‘legacy of empowerment through

its relationship with Rakuten, Inc.’ (https://rakutenmarketing.com) including, but not limited to,

how Rakuten, Inc. contributed to that ‘empowerment.’”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 3:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Marketing LLC is a Delaware corporation with its

       headquarters in New York, New York.

                 Rakuten Baseball, Inc. (a) does not have any input into or

       involvement in Rakuten Marketing LLC’s business, (b) is not aware of any

       business activities that Rakuten Marketing LLC has or might have in

       Pennsylvania, and (c) is not aware of what Rakuten Marketing LLC might

       have meant or intended by such language included in its website.



INTERROGATORY NO. 4:

       “Describe in detail how and to what extent Rakuten Marketing ‘engage[s] and

influence[s] consumers’ in Pennsylvania. (https://rakutenmarketing.com).”



                                                -6-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 11 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 4:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Marketing LLC is a Delaware corporation with its

       headquarters in New York, New York.

                 Plaintiff Zachary Lutz’s Interrogatory No. 4 misrepresents Rakuten

       Marketing LLC’s website. Contrary to Plaintiff Zachary Lutz’s assertion,

       Rakuten Marketing LLC’s website does not state that Rakuten Marketing

       LLC engages and influences consumers in Pennsylvania. All it states is:

                 “Our [Rakuten Marketing LLC’s] global presence allows us to
                 engage and influence consumers worldwide.”

                 Notwithstanding the foregoing, Rakuten Baseball, Inc. (a) does not

       have any input into or involvement in Rakuten Marketing LLC’s business,

       (b) is not aware of any business activities that Rakuten Marketing LLC has

       or might have in Pennsylvania, and (c) is not aware of what Rakuten

       Marketing LLC might have meant or intended by such language included in

       its website.




                                               -7-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 12 of 90




INTERROGATORY NO. 5:

       “Describe in detail how the ‘Rakuten Ecosystem,’ or any part of it, functions or operates

in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 5:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 As stated above in response to Plaintiff Zachary Lutz’s Interrogatory

       No. 1, Rakuten Baseball, Inc.’s website (https://www.rakuteneagles.jp/) does

       not use the phrase “Rakuten Ecosystem” or the word “ecosystem”. In a

       telephone conference conducted on October 26, 2018 by Plaintiff Zachary

       Lutz’s counsel, Kenneth A. Jacobsen, with Rakuten Baseball, Inc.’s counsel,

       Joseph E. Wolfson and Kent R. Raygor, Mr. Jacobsen admitted that

       Rakuten Baseball, Inc.’s website does not use the word “ecosystem”.

                 Rakuten Baseball, Inc. does not use the phrase “Rakuten Ecosystem”

       or the word “ecosystem” in Pennsylvania or anywhere else. To the best of its

       understanding, the “ecosystem” is (a) merely the name for a concept

       describing how numerous members of a large corporate family are organized

       under a holding company parent and then might share brands,



                                               -8-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 13 of 90




       communications, data, and interactions with each other and with consumers,

       (b) primarily focused on e-commerce interactions in Japan, and (c) not a

       tangible, or even intangible, thing that is capable of “functioning” or

       “operating” in Pennsylvania, or in any other limited geographic location for

       that matter.



INTERROGATORY NO. 6:

       “Describe in detail, separately for each company or subsidiary, all of Defendants’

business activities in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 6:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Baseball, Inc.:

                       (a)    has never conducted or operated any business in

                              Pennsylvania;

                       (b)    has never been licensed to conduct business in

                              Pennsylvania;




                                               -9-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 14 of 90




              (c)    has never had an agent for service of process in

                     Pennsylvania;

              (d)    has never collected or paid sales, property or any other

                     taxes in Pennsylvania;

              (e)    has never been regulated by the laws or regulations of

                     Pennsylvania;

              (f)    with the exception of this lawsuit, has never been

                     involved in any lawsuit in Pennsylvania;

              (g)    has never owned or leased any offices or other real

                     property in Pennsylvania;

              (h)    has never had any assets located in Pennsylvania;

              (i)    has never maintained corporate records in

                     Pennsylvania;

              (j)    has never had any bank accounts in Pennsylvania;

              (k)    has never had any employees or officers in

                     Pennsylvania;

              (l)    has never held any director or shareholder meetings in

                     Pennsylvania; and

              (m)    has never had companies or subsidiaries conducting

                     business activities in Pennsylvania on its behalf.

       Rakuten Baseball, Inc. is not a division of Rakuten, Inc. While it is a

direct, wholly owned subsidiary of Rakuten Baseball, Inc., it is a separate

entity and operates as such. Rakuten, Inc. has no operational oversight



                                     -10-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 15 of 90




concerning Rakuten Baseball, Inc.’s operations, business, or negotiations

with its baseball team players. Rakuten, Inc. does not get involved in

Rakuten Baseball, Inc.’s negotiations with baseball team players, and had no

involvement in any of the negotiations with Plaintiff Zachary Lutz.

       Rakuten, Inc. and Rakuten Baseball, Inc. are separate entities and

maintain separate corporate formalities. Each (a) holds its own shareholder

meetings and board meetings, (b) maintains its own minutes, (c) files its own

corporate records, (d) maintains its own separate bank accounts and offices,

and (e) has adequate capital for its separate operations. Rakuten, Inc. does

not pay taxes on behalf of Rakuten Baseball, Inc.

       Hiroshi Mikitani is the CEO and Chairman of Rakuten, Inc.

Contrary to the allegations made by Plaintiff Zachary Lutz, Mr. Mikitani

does not own the Tohoku Rakuten Golden Eagles baseball team, does not

operate Rakuten Baseball, Inc., does not operate the Tohoku Rakuten

Golden Eagles baseball team, and had no involvement in any of the

negotiations with Plaintiff Zachary Lutz.

       Because Rakuten Baseball, Inc. is a direct, wholly owned subsidiary of

Rakuten, Inc., Mr. Mikitani is on Rakuten Baseball, Inc.’s board and as a

result holds a Rakuten Baseball, Inc. title—“Executive Director, Chairman,

and Owner”. “Owner” as used in that title, however, does not mean that Mr.

Mikitani owns Rakuten Baseball, Inc. or its Tohoku Rakuten Golden Eagles

baseball team. “Owner” has a different meaning in Japan than it would in

the United States. In Japan, it does not refer to actual ownership. Instead, it



                                     -11-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 16 of 90




merely refers to Mr. Mikitani’s status as a team representative by virtue of

the fact that Rakuten, Inc. is the parent of Rakuten Baseball, Inc. The

constitution of Japan’s professional baseball league, Nippon Professional

Baseball, defines “owner” as someone who represents the company that owns

or controls the baseball team, and who also is an executive of the company

operating the team. As the parent company of Rakuten Baseball, Inc.,

Rakuten, Inc. owns all the shares of Rakuten Baseball, Inc.

       As a Rakuten Baseball, Inc. board member, Mr. Mikitani is not

involved in the day-to-day operations of Rakuten Baseball, Inc. or its

baseball team, nor in negotiations for baseball players to play on the team.

His role at Rakuten Baseball, Inc. is limited to: (a) attending Owners

Meetings held by Nippon Professional Baseball, Japan’s professional

baseball league; (b) attending Rakuten Baseball, Inc.’s board meeting once a

quarter; and (c) overseeing governance of Rakuten Baseball, Inc. as the CEO

and Chairman of Rakuten, Inc.

       Mr. Mikitani (a) does not use Rakuten Baseball, Inc. to shelter any

personal assets, (b) does not commingle his personal funds with those of

Rakuten Baseball, Inc., (c) does not take funds for his own use from Rakuten

Baseball, Inc., and (d) does not operate Rakuten Baseball, Inc. with his

personal funds. Rakuten Baseball, Inc. was not formed to shield Mr.

Mikitani from any liability. Rakuten Baseball, Inc. has consistently turned a

profit and has never been insolvent. Rakuten Baseball, Inc. was




                                     -12-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 17 of 90




incorporated in good faith, observes all corporate formalities, and has been

operating the Tohoku Rakuten Golden Eagles team continuously since 2005.

       Hiroshi Abei is Rakuten Baseball, Inc.’s managing director for the

Tohoku Rakuten Golden Eagles baseball team. In e-mails dated December

19, 20 and 21, 2014 between Mr. Abei and Plaintiff Zachary Lutz’s Los

Angeles, California agent, Acey Kohrogi of MVP Sports Group, Mr. Abei

stated that he needed to talk with Rakuten Baseball, Inc.’s “boss”,

“President”, and “ownership” about the proposed 2015 season contract with

Plaintiff Zachary Lutz. All of those references were to Mr. Yozo

Tachibana—Rakuten Baseball, Inc.’s CEO—and not to Mr. Mikitani.

Rakuten Baseball, Inc.’s counsel, Kent R. Raygor and Joseph E. Wolfson, so

informed Plaintiff Zachary Lutz’s counsel, Kenneth A. Jacobsen, in a

discovery conference conducted by the three of them on October 26, 2018.

       Mr. Mikitani has never had any involvement in (a) the negotiations

between Rakuten Baseball, Inc. and Plaintiff Zachary Lutz for him to play

for the Tohoku Rakuten Golden Eagles baseball team for the 2014 season, (b)

the discussions between Rakuten Baseball, Inc. and Plaintiff Zachary Lutz

for him to play for the Tohoku Rakuten Golden Eagles baseball team for the

2015 season, or (c) the decision not to conclude a contract with Plaintiff

Zachary Lutz for the 2015 season. Mr. Mikitani was not consulted about any

of those decisions and did not direct Rakuten Baseball, Inc. to do anything

with or concerning Plaintiff Zachary Lutz at any time.




                                      -13-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 18 of 90




       To the extent that what Plaintiff Zachary Lutz is seeking by this

Interrogatory No. 6 is evidence of communications with Plaintiff Zachary

Lutz while he might have been in Pennsylvania, Rakuten Baseball, Inc. does

not actually know whether Plaintiff Zachary Lutz was in Pennsylvania at any

time it communicated with him when he was not in Japan, and directed no

communications to him and received no communications from him actually

knowing that he was in Pennsylvania at the time of such communications.

       As to communications concerning having Plaintiff Zachary Lutz play

for the Tohoku Rakuten Golden Eagles professional baseball team for the

2014 season (not the season that is the subject of this action, but during

which Plaintiff Zachary Lutz was injured), again Rakuten Baseball, Inc.

directed no communications to him and received no communications from

him actually knowing that he was in Pennsylvania at the time of such

communications. In fact, all of Rakuten Baseball, Inc.’s communications

concerning Plaintiff Zachary Lutz until he arrived in Japan in June 2014

were with his agents (MVP Sports Group), who are located in Los Angeles,

California. Those agents informed Rakuten Baseball, Inc. that Plaintiff

Zachary Lutz was living in Las Vegas, Nevada at the time, where he was

playing for the Las Vegas 51s, a AAA (minor league) team in the Pacific

Coast League. Plaintiff Zachary Lutz arrived in Japan from Las Vegas,

Nevada, as shown by the following ticket that Rakuten Baseball, Inc.

purchased and delivered to Plaintiff Zachary Lutz’s Los Angeles, California

agents:



                                      -14-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 19 of 90




The return portion of that ticket had Plaintiff Zachary Lutz returning to Las

Vegas, Nevada on September 6, 2014. There was no connection to

Pennsylvania.

       Akihito Sasaki is a Japanese citizen and resident and Rakuten

Baseball, Inc.’s Director of its Baseball Team Strategy Office. While

Paragraph 11 of the November 30, 2017 declaration from Rakuten Baseball,

Inc.’s CEO, Yozo Tachibana, submitted to the Court [ECF Docket No. 11-3]

states “Mr. Sasaki was the only Rakuten Baseball, Inc. employee who

communicated directly with Mr. Lutz while Mr. Lutz was in Pennsylvania”,

Mr. Sasaki had assumed Mr. Lutz was there but, in light of the fact that Mr.


                                    -15-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 20 of 90




Lutz was receiving surgery and treatment in New York at various times after

he returned from Japan and might otherwise have traveled outside

Pennsylvania during that time period, does not actually know whether

Plaintiff Zachary Lutz was in Pennsylvania or elsewhere at the time of any

communications with him after he returned from Japan.

       Following Rakuten Baseball, Inc.’s initial responses to this set of

interrogatories, Plaintiff Zachary Lutz’s counsel, Kenneth A. Jacobsen,

informally asked Rakuten Baseball, Inc.’s counsel about travel that Mr.

Sasaki did in the United States in November and December 2014, stating that

he believed Mr. Sasaki might have been in Pennsylvania on those travels.

Mr. Sasaki was not.

       Mr. Sasaki did not visit Pennsylvania during either November or

December 2014. The following is Mr. Sasaki’s travel schedule during that

time period:

       November 21, 2014:      Flew from Tokyo, Japan to New
                               York, New York, and then
                               transferred to a flight to Santo
                               Domingo, the Dominican Republic,
                               where he stayed until November 23.

       November 23, 2014:      Left the Dominican Republic and
                               returned to New York, New York,
                               where he stayed until December 4.

       December 4, 2014:       Left New York and flew to Phoenix,
                               Arizona, where he stayed until
                               December 6.

       December 6, 2014:       Left Phoenix, Arizona and flew to
                               San Diego, California, where he
                               stayed until December 10.



                                      -16-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 21 of 90




       December 10, 2014:      Left San Diego, California and flew
                               to New York, New York, from where
                               he continued on to Santo Domingo,
                               the Dominican Republic, where he
                               stayed until December 16.

       December 16, 2014:      Left the Dominican Republic and
                               flew to Miami, Florida, from where
                               he transferred to a flight back home
                               to Japan.

       December 17, 2014:      Arrived back in Japan.

       Although not asked for by this Interrogatory No. 6, following Rakuten

Baseball, Inc.’s initial responses to these interrogatories, Plaintiff Zachary

Lutz’s counsel, Kenneth A. Jacobsen, also informally asked Rakuten

Baseball, Inc.’s counsel about any communications that Rakuten Baseball,

Inc. might have had with professional baseball player Gaby Sanchez in

Pennsylvania during late 2014.

       Rakuten Baseball, Inc. had no communications with Mr. Sanchez in

Pennsylvania. Rakuten Baseball, Inc. understands that Mr. Sanchez was

living in Miami, Florida in late 2014. All of Rakuten Baseball, Inc.’s

communications concerning Mr. Sanchez were with Mr. Sanchez’s agents,

who are located in Santa Monica, California. Those agents informed

Rakuten Baseball, Inc. that Mr. Sanchez was living in Miami, Florida at the

time. There was no connection to Pennsylvania.

       Pursuant to Federal Rule of Civil Procedure 33(d), Rakuten Baseball,

Inc. has produced copies of the documents constituting or reflecting the few

communications it had with Plaintiff Zachary Lutz’s Los Angeles, California

agents or with Plaintiff Zachary Lutz, wherever he might have been,


                                      -17-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 22 of 90




       concerning the possibility of him playing for the Tohoku Rakuten Golden

       Eagles baseball team in Sendai, Japan for the 2015 season.



INTERROGATORY NO. 7:

       “Describe in detail, separately for each company or subsidiary, all revenue generated by

Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 7:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

              Rakuten Baseball, Inc. (a Japanese corporation) generated no

       revenues in Pennsylvania from January 1, 2014 to the present.



INTERROGATORY NO. 8:

       “Describe in detail, separately for each company or subsidiary, all taxes paid by

Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 8:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

              Rakuten Baseball, Inc. (a Japanese corporation) paid no taxes in

       Pennsylvania from January 1, 2014 to the present.




                                              -18-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 23 of 90




INTERROGATORY NO. 9:

       “Describe in detail, separately for each company or subsidiary, all taxes (including but

not limited to sales tax) collected from Pennsylvania residents by Defendants from January 1,

2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 9:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

               Rakuten Baseball, Inc. (a Japanese corporation) collected no taxes

       from Pennsylvania residents from January 1, 2014 to the present.



INTERROGATORY NO. 10:

       “Describe in detail, separately for each company or subsidiary, all advertising conducted

by Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 10:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

               Rakuten Baseball, Inc. (a Japanese corporation) did not purchase or

       place any advertisements in Pennsylvania from January 1, 2014 to the

       present.




                                              -19-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 24 of 90




INTERROGATORY NO. 11:

       “Describe in detail, separately for each company or subsidiary, how the financial results

of that company or subsidiary from its business activities in Pennsylvania are reported on the

financial statements of Defendant Rakuten, Inc.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 11:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Baseball, Inc.:

                       (a)    has never conducted or operated any business in

                              Pennsylvania;

                       (b)    has never been licensed to conduct business in

                              Pennsylvania;

                       (c)    has never had an agent for service of process in

                              Pennsylvania;

                       (d)    has never collected or paid sales, property or any other

                              taxes in Pennsylvania;

                       (e)    has never been regulated by the laws or regulations of

                              Pennsylvania;



                                               -20-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 25 of 90




                       (f)     with the exception of this lawsuit, has never been

                               involved in any lawsuit in Pennsylvania;

                       (g)     has never owned or leased any offices or other real

                               property in Pennsylvania;

                       (h)     has never had any assets located in Pennsylvania;

                       (i)     has never maintained corporate records in

                               Pennsylvania;

                       (j)     has never had any bank accounts in Pennsylvania;

                       (k)     has never had any employees or officers in

                               Pennsylvania;

                       (l)     has never held any director or shareholder meetings in

                               Pennsylvania; and

                       (m)     has never had companies or subsidiaries conducting

                               business activities in Pennsylvania on its behalf.

       As a result, Rakuten Baseball, Inc. has no financial results from business

       activities in Pennsylvania that are reported on the financial statements of

       Rakuten, Inc. (a Japanese holding company), as there are no such activities.



INTERROGATORY NO. 12:

       “Describe in detail how defendant Rakuten, Inc. benefits financially from the business

activities of any of its subsidiaries in Pennsylvania.”




                                                 -21-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 26 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 12:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:

                 Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

       11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

       have, and has never had, any offices, employees, or operations in the United

       States.

                 Rakuten Baseball, Inc.:

                       (a)    has never conducted or operated any business in

                              Pennsylvania;

                       (b)    has never been licensed to conduct business in

                              Pennsylvania;

                       (c)    has never had an agent for service of process in

                              Pennsylvania;

                       (d)    has never collected or paid sales, property or any other

                              taxes in Pennsylvania;

                       (e)    has never been regulated by the laws or regulations of

                              Pennsylvania;

                       (f)    with the exception of this lawsuit, has never been

                              involved in any lawsuit in Pennsylvania;

                       (g)    has never owned or leased any offices or other real

                              property in Pennsylvania;



                                              -22-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 27 of 90




                        (h)   has never had any assets located in Pennsylvania;

                        (i)   has never maintained corporate records in

                              Pennsylvania;

                        (j)   has never had any bank accounts in Pennsylvania;

                        (k)   has never had any employees or officers in

                              Pennsylvania;

                        (l)   has never held any director or shareholder meetings in

                              Pennsylvania; and

                        (m)   has never had companies or subsidiaries conducting

                              business activities in Pennsylvania on its behalf.

       As a result, Rakuten Baseball, Inc. is informed that Rakuten, Inc. (a

       Japanese holding company) does not benefit financially from any business

       activities of Rakuten Baseball, Inc. in Pennsylvania, as there are no such

       activities.



INTERROGATORY NO. 13:

       “State specifically and in detail the annual and quarterly revenue reported by Defendant

Rakuten, Inc. from the business activities of its subsidiaries in Pennsylvania from January 1,

2014 to the present.”

AMENDED RESPONSE TO INTERROGATORY NO. 13:

       Rakuten Baseball, Inc. incorporates herein the Objections to Plaintiff’s Special Definition

and the Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten Baseball, Inc. responds as follows:



                                               -23-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 28 of 90




          Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-

11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It does not

have, and has never had, any offices, employees, or operations in the United

States.

          Rakuten Baseball, Inc.:

                (a)    has never conducted or operated any business in

                       Pennsylvania;

                (b)    has never been licensed to conduct business in

                       Pennsylvania;

                (c)    has never had an agent for service of process in

                       Pennsylvania;

                (d)    has never collected or paid sales, property or any other

                       taxes in Pennsylvania;

                (e)    has never been regulated by the laws or regulations of

                       Pennsylvania;

                (f)    with the exception of this lawsuit, has never been

                       involved in any lawsuit in Pennsylvania;

                (g)    has never owned or leased any offices or other real

                       property in Pennsylvania;

                (h)    has never had any assets located in Pennsylvania;

                (i)    has never maintained corporate records in

                       Pennsylvania;

                (j)    has never had any bank accounts in Pennsylvania;



                                       -24-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 29 of 90




              (k)     has never had any employees or officers in

                      Pennsylvania;

              (l)     has never held any director or shareholder meetings in

                      Pennsylvania; and

              (m)     has never had companies or subsidiaries conducting

                      business activities in Pennsylvania on its behalf.

As a result, Rakuten Baseball, Inc. is informed that Rakuten, Inc. (a Japanese

holding company) does not report, and has never reported, revenue from any

business activities of Rakuten Baseball, Inc. in Pennsylvania from January 1, 2014

to the present, as there have been no such activities.




                                      -25-
         Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 30 of 90




Dated: December 26, 2018
                              By                    /s/ Kent R. Raygor
                                                   KENT R. RAYGOR

                                    STEVENS & LEE PC
                                    JOSEPH E. WOLFSON, Pa. Bar No. 44431
                                    1818 Market Street, 29th Floor
                                    Philadelphia, Pennsylvania 19103
                                    Telephone:     (215) 575-0100
                                    Facsimile:     (215) 851-0214
                                    E-mail:        jwo@stevenslee.com

                                    SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                    KENT R. RAYGOR, Cal. Bar No. 117224
                                    VALERIE E. ALTER, Cal. Bar No. 239905
                                    1901 Avenue of the Stars, Suite 1600
                                    Los Angeles, California 90067-6055
                                    Telephone:    (310) 228-3700
                                    Facsimile:    (310) 228-3701
                                    E-mail:       kraygor@sheppardmullin.com
                                                  valter@sheppardmullin.com
                                            [Admitted pro hac vice]

                                       Counsel for Defendant Rakuten Baseball, Inc.

488757250.1




                                       -26-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 31 of 90
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 32 of 90




                                CERTIFICATE OF SERVICE

       I, Kent R. Raygor, hereby certify that on December 26, 2018, the foregoing document

was enclosed in a sealed envelope addressed to the following counsel of record for Plaintiff

Zachary Lutz and then served on Plaintiff Zachary Lutz by First Class United States mail,

postage prepaid, and addressed as follows:

       Kenneth A. Jacobsen, Esq.
       JACOBSEN LAW OFFICES LLC
       210 West Rittenhouse Square, Suite 1705
       Philadelphia, Pennsylvania 19103

I also sent a courtesy copy to Mr. Jacobsen by e-mail on December 26, 2018.

                                                               /s/ Kent R. Raygor
                                                              KENT R. RAYGOR
                                                  Counsel for Defendant Rakuten Baseball, Inc.
  Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 33 of 90




EXHIBIT B TO DECLARATION OF KENT R. RAYGOR
     Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 34 of 90



                         UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ZACHARY LUTZ,

           Plaintiff,
                                               Civil Action No. 17-03895
     v.

RAKUTEN, INC., RAKUTEN BASEBALL,
INC. and HIROSHI MIKITANI,

           Defendants.



      RAKUTEN, INC.’S SUPPLEMENTAL AND AMENDED RESPONSE TO
     PLAINTIFF’S FIRST SET OF INTERROGATORIES ON JURISDICTION

                              [Interrogatory Nos. 1-13]




                                         -1-
        Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 35 of 90




         Defendant Rakuten, Inc. hereby provides supplemental and amended responses to

Plaintiff’s First Set of Interrogatories on Jurisdiction as follows:



                  OBJECTIONS TO PLAINTIFF’S SPECIAL DEFINITION

         Rakuten, Inc. objects to Plaintiff Zachary Lutz’s special definition for “Defendants” as it

treats the three named defendants as one collective and indistinguishable entity, rendering the

definition vague and ambiguous. Rakuten, Inc., Rakuten Baseball, Inc., and Hiroshi Mikitani are

separate entities/individuals, each of which or whom observes corporate formalities. Plaintiff

Zachary Lutz’s special definition compounds the problem by (a) including in the definition the

phrase “all of their respective employees, agents and representatives and anyone acting or

purporting to act on their behalf”, and (b) failing to identify who is the “their” to which Plaintiff

Zachary Lutz is referring. Plaintiff Zachary Lutz’s special definition further compounds the

problem in that Rakuten, Inc. does not understand what Plaintiff Zachary Lutz intends by

including in the definition the phrase “‘Defendants’ means individually, jointly or collectively

Rakuten, Inc., Rakuten Baseball, Inc. and Hiroshi Mikitani”, particularly when it goes on to state

that (a) for Rakuten, Inc. “it shall also include all of its wholly owned subsidiaries”, and (b) for

all three, goes on to state “It shall also include all of their respective employees, agents and

representatives and anyone acting or purporting to act on their behalf” as Rakuten, Inc. does not

know who might be “purporting to act” on its, Mr. Mikitani’s, and Rakuten Baseball, Inc.’s

behalf or that of their wholly owned subsidiaries, or on behalf of all of their respective

employees, agents and representatives. Thus, Rakuten, Inc. will treat the term “Defendants” as if

it is defined to mean only named defendant Rakuten, Inc., and will respond individually and only

for itself.



                                                 -2-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 36 of 90




                               INCORPORATED OBJECTIONS

       For the purpose of preserving objections and avoiding any arguable waiver, Rakuten, Inc.

objects to each of the interrogatories below to the extent it: (a) seeks information that is not

relevant to any party’s claim or defense and proportional to the needs of the case; or (b) exceeds

the scope of permissible jurisdictional discovery allowed by the Court’s September 11 and

November 29, 2018 Orders [ECF Docket Nos. 23 and 35], for example by using jurisdictional

discovery as a vehicle to get into the underlying merits. See Marchionda v. Embassy Suites, Inc.,

122 F. Supp. 3d 208, 211 (D.N.J. 2015) (jurisdictional discovery is limited and “should not . . .

serve as ‘a fishing expedition’ into the underlying merits” ) (quoting LaSala v. Marfin Popular

Bank Public Co., Ltd., 410 F. Appx. 474, 478 (3d Cir. 2011)); Eurofins Pharma U.S. Holdings v.

BioAlliance Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010) (“A plaintiff may not . . . undertake a

fishing expedition based only upon bare allegations, under the guise of jurisdictional

discovery.”).



                           RESPONSES TO INTERROGATORIES



INTERROGATORY NO. 1:

       “Describe in detail the nature, scope and purpose of the ‘’[sic] Rakuten Ecosystem’ as

that term is used on Defendant’s [sic] websites (e.g., https://rakutenmarketing.com, reproduced

on page 11 of Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motions to Dismiss

Plaintiff’s Complaint or to Stay Proceedings {[sic]Doc. 16]).”




                                                 -3-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 37 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 1:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

              Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, operations, or business activities in

       Pennsylvania.

              Rakuten, Inc. is a holding company that has, under its Japanese

       corporate umbrella, more than 70 businesses constituting its corporate

       family in approximately 30 countries and regions around the world. Those

       businesses engage in a wide variety of e-commerce, digital content,

       communications, financial technology, sports, investment, incubation,

       energy, and other services. The following provides further information

       about Rakuten, Inc.:




                                               -4-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 38 of 90




See https://global.rakuten.com/corp/about/ (accessed on December 20,

2018).




                                   -5-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 39 of 90




See https://global.rakuten.com/corp/about/philosophy/ (accessed on

December 20, 2018).

       In this case, Plaintiff Zachary Lutz appears to be arguing that there is

some sort of “ecosystem” basis for finding general personal jurisdiction over

Rakuten, Inc. in Pennsylvania. Rakuten, Inc. is aware of no corporate

“ecosystem” basis for general personal jurisdiction found anywhere in

American jurisprudence. In fact, such a broad basis for general jurisdiction

has been rejected by the United States Supreme Court in Daimler AG v.

Bauman, 571 U.S. 117 (2014).

       While Rakuten, Inc. does describe a “Rakuten Ecosystem” on its

website and in other communications, the “ecosystem” is nothing more than

the name for a concept that is common across and describes virtually every

                                      -6-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 40 of 90




large organization with a holding company at the top and many members of

a corporate “family” below, which then tries to integrate branding, internal

communications, data, and interactions with each other and with consumers,

across and among that corporate “family”. Rakuten’s “ecosystem” concept

is primarily focused on e-commerce interactions in Japan.

       Many large corporations operate within such a “family” structure,

including:

       Johnson & Johnson:

              (https://www.sec.gov/Archives/edgar/data/200406/00011931251

              2075565/d281803dex21.htm—a holding company with

              hundreds of subsidiaries and affiliates)

       The Proctor & Gamble Company:

              (https://www.sec.gov/Archives/edgar/data/80424/000119312510

              188769/dex21.htm—a holding company with hundreds of

              subsidiaries and affiliates)

       Sony Corporation:

              (https://www.sony.net/SonyInfo/CorporateInfo/Subsidiaries/

              and

              https://www.sony.net/SonyInfo/CorporateInfo/Subsidiaries/out

              side.html—a holding company with over 100 subsidiaries and

              affiliates)

       Toyota Motor Corporation:

              (https://www.sec.gov/Archives/edgar/data/1094517/0001193125



                                      -7-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 41 of 90




              15232464/d877884d20f.htm—a holding company with

              hundreds of subsidiaries and affiliates)

       General Electric Company:

              (https://www.sec.gov/Archives/edgar/data/40545/000119312511

              047479/dex21.htm—a holding company with over 100

              subsidiaries and affiliates)

       General Motors Company:

              (https://www.sec.gov/Archives/edgar/data/1467858/0001193125

              10192195/dex211.htm—a holding company with hundreds of

              subsidiaries and affiliates)

But the mere fact that all such subsidiaries and affiliates are part of one

overall corporate family and that they might share brands, communications,

data, and interactions with each other and with consumers does not make

each family member—or the corporate family’s ultimate parent holding

company—subject to personal jurisdiction wherever any single family

member might be located or might have some contact with a jurisdiction,

absent some sort of alter ego allegation. And here Plaintiff Zachary Lutz has

not pleaded any alter ego theory or produced any evidence that would

support such a theory.

       Attempts to argue such broad bases for general jurisdiction that

would allow a corporate parent to be haled into court based on the acts of a

subsidiary, such as Plaintiff Zachary Lutz is attempting to do here, have

been rejected. See, e.g., Daimler AG, 571 U.S. 117, which stands for the



                                       -8-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 42 of 90




proposition that there cannot be personal jurisdiction over a parent based on

its subsidiaries’ operations in the absence of a viable alter ego claim. The

Supreme Court noted:

       “While plaintiffs ultimately persuaded the Ninth Circuit to
       impute MBUSA’s California contacts to Daimler on an agency
       theory, at no point have they maintained that MBUSA is an
       alter ego of Daimler.”

Id. at 134. It further explained:

       “This Court has not yet addressed whether a foreign
       corporation may be subjected to a court’s general jurisdiction
       based on the contacts of its in-state subsidiary. Daimler
       argues, and several Courts of Appeals have held, that a
       subsidiary’s jurisdictional contacts can be imputed to its
       parent only when the former is so dominated by the latter as to
       be its alter ego. The Ninth Circuit adopted a less rigorous test
       based on what it described as an ‘agency’ relationship.
       Agencies, we note, come in many sizes and shapes: ‘One may
       be an agent for some business purposes and not others so that
       the fact that one may be an agent for one purpose does not
       make him or her an agent for every purpose.’ 2A C. J. S.,
       Agency §43, p. 367 (2013) (footnote omitted). A subsidiary, for
       example, might be its parent’s agent for claims arising in the
       place where the subsidiary operates, yet not its agent regarding
       claims arising elsewhere. The Court of Appeals did not advert
       to that prospect. But we need not pass judgment on invocation
       of an agency theory in the context of general jurisdiction, for in
       no event can the appeals court’s analysis be sustained.”

Id. at 134-35. The Supreme Court then refused to find general jurisdiction

because:

       “Even if we were to assume that MBUSA is at home in
       California, and further to assume MBUSA’s contacts are
       imputable to Daimler, there would still be no basis to subject
       Daimler to general jurisdiction in California, for Daimler’s
       slim contacts with the State hardly render it at home there.”

Id. at 136. For the same reasons, Rakuten, Inc. (a Japanese corporation and

holding company) is not “at home” in Pennsylvania and therefore is not


                                      -9-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 43 of 90




subject to personal jurisdiction in Pennsylvania for the claims asserted by

Plaintiff Zachary Lutz in this action.

       Rakuten, Inc.’s “ecosystem” concept is not a tangible, or even

intangible, thing that is capable of “functioning” or “operating” in

Pennsylvania, or in any other limited geographic location for that matter. It

is not a concept that is specifically focused on or targeted at Pennsylvania or

Pennsylvania residents. It is merely the name for a concept describing how

numerous members of a large corporate family are organized under a

holding company parent and then might share brands, communications,

data, and interactions with each other and with consumers, and is a concept

that is primarily focused on e-commerce interactions in Japan. It has

nothing to do with (a) baseball, (b) Rakuten Baseball, Inc., or (c) Rakuten

Baseball, Inc.’s negotiations with players or prospective players for Rakuten

Baseball, Inc.’s Tohoku Rakuten Golden Eagles professional baseball team in

Sendai, Japan.

       The following is one example of a statement on Rakuten, Inc.’s

website describing such an “ecosystem”:




                                         -10-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 44 of 90




See https://global.rakuten.com/corp/about/index.html#strengths (accessed

on December 20, 2018). As noted in the last two sentences of that text,

access to services across the Rakuten “ecosystem” is primarily focused on

people located in Japan. Such access has not yet been significantly

implemented outside Japan, including in the United States.

          As to Plaintiff Zachary Lutz’s reference to material on page 11 of his

Memorandum of Law in Opposition to Defendants’ Motions to Dismiss

Plaintiff’s Complaint or to Stay Proceedings [ECF Docket No. 16], Rakuten,

Inc. does not own or operate Rakuten Marketing LLC’s website

(https://rakutenmarketing.com) and is unaware of what Rakuten Marketing

LLC or any other entity affiliated with Rakuten Inc. might have meant or

intended by statements included on a website owned and operated by such

entity.

          Rakuten, Inc. has already produced numerous documents pursuant to

Federal Rule of Civil Procedure 33(d) that explain how it views this

corporate family “ecosystem” concept. Those documents, totaling 126 pages

of “ecosystem”-related documents, are publicly available to Plaintiff Zachary


                                        -11-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 45 of 90




       Lutz as well as to anyone else with Internet access. Along with that

       production, Rakuten, Inc. also gave Plaintiff Zachary Lutz a key to how to

       find many more such documents, all of which likewise are publicly and

       equally available to Plaintiff Zachary Lutz, using an advanced Google search

       (e.g., “rakuten ecosystem” + “site:global.rakuten.com/corp/”). Plaintiff

       Zachary Lutz can use that search template to find “rakuten ecosystem” or

       “ecosystem” appearing on any website he wants to search.

              Notwithstanding the foregoing, Rakuten, Inc. will produce additional

       examples of documents pursuant to Federal Rule of Civil Procedure 33(d)

       that will explain how it views this corporate family “ecosystem” concept.



INTERROGATORY NO. 2:

       “Describe in detail Rakuten Marketing’s business activities in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 2:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

              Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, operations, or business activities in

       Pennsylvania.

              Rakuten Marketing LLC is a Delaware limited liability company with

       its headquarters in New York, New York. Rakuten, Inc. is informed that



                                              -12-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 46 of 90




       Rakuten Marketing LLC has no offices or employees working in

       Pennsylvania. Rakuten, Inc. is not aware of any business activities that

       Rakuten Marketing LLC has in Pennsylvania.



INTERROGATORY NO. 3:

       “Describe in detail how Rakuten Marketing achieved a ‘legacy of empowerment through

its relationship with Rakuten, Inc.’ (https://rakutenmarketing.com) including, but not limited to,

how Rakuten, Inc. contributed to that ‘empowerment.’”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 3:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, operations, or business activities in

       Pennsylvania.

               Rakuten Marketing LLC is a Delaware limited liability company with

       its headquarters in New York, New York. Rakuten, Inc. is informed that

       Rakuten Marketing LLC has no offices or employees working in

       Pennsylvania. Rakuten, Inc. is not aware of any business activities that

       Rakuten Marketing LLC has in Pennsylvania.

               Plaintiff Zachary Lutz misstates what the <rakutenmarketing.com>

       website states. The actual statement on the referenced website does not say



                                               -13-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 47 of 90




       “achieved”, and instead says “built on”, and then itself explains what that

       means:




       Rakuten, Inc. is not aware of what Rakuten Marketing LLC might have

       meant or intended by such language included in its website, other than what

       the referenced website itself states, and is not aware of anything done by

       Rakuten Marketing LLC that is directed at Pennsylvania.



INTERROGATORY NO. 4:

       “Describe in detail how and to what extent Rakuten Marketing ‘engage[s] and

influence[s] consumers’ in Pennsylvania. (https://rakutenmarketing.com).”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 4:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

              Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, operations, or business activities in

       Pennsylvania.



                                              -14-
      Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 48 of 90




              Rakuten Marketing LLC is a Delaware limited liability company with

       its headquarters in New York, New York. Rakuten, Inc. is informed that

       Rakuten Marketing LLC has no offices or employees working in

       Pennsylvania. Rakuten, Inc. is not aware of any business activities that

       Rakuten Marketing LLC has in Pennsylvania.

              Plaintiff Zachary Lutz’s Interrogatory No. 4 misrepresents Rakuten

       Marketing LLC’s website. Contrary to Plaintiff Zachary Lutz’s assertion,

       Rakuten Marketing LLC’s website does not state that Rakuten Marketing

       LLC engages and influences consumers in Pennsylvania. All it states is:

              “Our [Rakuten Marketing LLC’s] global presence allows us to
              engage and influence consumers worldwide.”

       Rakuten Marketing LLC’s website then goes on to explain what that means:




              Rakuten, Inc. is not aware of what Rakuten Marketing LLC might

       have meant or intended by such language included in its website, other than

       what the referenced website itself states, and is not aware of anything done

       by Rakuten Marketing LLC that is directed at Pennsylvania.



INTERROGATORY NO. 5:

       “Describe in detail how the ‘Rakuten Ecosystem,’ or any part of it, functions or operates

in Pennsylvania.”




                                              -15-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 49 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 5:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

              Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, operations, or business activities in

       Pennsylvania.

              Rakuten, Inc. is a holding company that has, under its Japanese

       corporate umbrella, more than 70 businesses constituting its corporate

       family in approximately 30 countries and regions around the world. Those

       businesses engage in a wide variety of e-commerce, digital content,

       communications, financial technology, sports, investment, incubation,

       energy, and other services. The following provides further information

       about Rakuten, Inc.:




                                              -16-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 50 of 90




See https://global.rakuten.com/corp/about/ (accessed on December 20,

2018).




                                   -17-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 51 of 90




See https://global.rakuten.com/corp/about/philosophy/ (accessed on

December 20, 2018).

       In this case, Plaintiff Zachary Lutz appears to be arguing that there is

some sort of “ecosystem” basis for finding general personal jurisdiction over

Rakuten, Inc. in Pennsylvania. Rakuten, Inc. is aware of no corporate

“ecosystem” basis for general personal jurisdiction found anywhere in

American jurisprudence. In fact, such a broad basis for general jurisdiction

has been rejected by the United States Supreme Court in Daimler AG v.

Bauman, 571 U.S. 117 (2014).

       While Rakuten, Inc. does describe a “Rakuten Ecosystem” on its

website and in other communications, the “ecosystem” is nothing more than

the name for a concept that is common across and describes virtually every


                                     -18-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 52 of 90




large organization with a holding company at the top and many members of

a corporate “family” below, which then tries to integrate branding, internal

communications, data, and interactions with each other and with consumers,

across and among that corporate “family”. Rakuten’s “ecosystem” concept

is primarily focused on e-commerce interactions in Japan.

       Many large corporations operate within such a “family” structure,

including:

       Johnson & Johnson:

              (https://www.sec.gov/Archives/edgar/data/200406/00011931251

              2075565/d281803dex21.htm—a holding company with

              hundreds of subsidiaries and affiliates)

       The Proctor & Gamble Company:

              (https://www.sec.gov/Archives/edgar/data/80424/000119312510

              188769/dex21.htm—a holding company with hundreds of

              subsidiaries and affiliates)

       Sony Corporation:

              (https://www.sony.net/SonyInfo/CorporateInfo/Subsidiaries/

              and

              https://www.sony.net/SonyInfo/CorporateInfo/Subsidiaries/out

              side.html—a holding company with over 100 subsidiaries and

              affiliates)

       Toyota Motor Corporation:

              (https://www.sec.gov/Archives/edgar/data/1094517/0001193125



                                      -19-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 53 of 90




              15232464/d877884d20f.htm—a holding company with

              hundreds of subsidiaries and affiliates)

       General Electric Company:

              (https://www.sec.gov/Archives/edgar/data/40545/000119312511

              047479/dex21.htm—a holding company with over 100

              subsidiaries and affiliates)

       General Motors Company:

              (https://www.sec.gov/Archives/edgar/data/1467858/0001193125

              10192195/dex211.htm—a holding company with hundreds of

              subsidiaries and affiliates)

But the mere fact that all such subsidiaries and affiliates are part of one

overall corporate family and that they might share brands, communications,

data, and interactions with each other and with consumers does not make

each family member—or the corporate family’s ultimate parent holding

company—subject to personal jurisdiction wherever any single family

member might be located or might have some contact with a jurisdiction,

absent some sort of alter ego allegation. And here Plaintiff Zachary Lutz has

not pleaded any alter ego theory or produced any evidence that would

support such a theory.

       Attempts to argue such broad bases for general jurisdiction that

would allow a corporate parent to be haled into court based on the acts of a

subsidiary, such as Plaintiff Zachary Lutz is attempting to do here, have

been rejected. See, e.g., Daimler AG, 571 U.S. 117, which stands for the



                                      -20-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 54 of 90




proposition that there cannot be personal jurisdiction over a parent based on

its subsidiaries’ operations in the absence of a viable alter ego claim. The

Supreme Court noted:

       “While plaintiffs ultimately persuaded the Ninth Circuit to
       impute MBUSA’s California contacts to Daimler on an agency
       theory, at no point have they maintained that MBUSA is an
       alter ego of Daimler.”

Id. at 134. It further explained:

       “This Court has not yet addressed whether a foreign
       corporation may be subjected to a court’s general jurisdiction
       based on the contacts of its in-state subsidiary. Daimler
       argues, and several Courts of Appeals have held, that a
       subsidiary’s jurisdictional contacts can be imputed to its
       parent only when the former is so dominated by the latter as to
       be its alter ego. The Ninth Circuit adopted a less rigorous test
       based on what it described as an ‘agency’ relationship.
       Agencies, we note, come in many sizes and shapes: ‘One may
       be an agent for some business purposes and not others so that
       the fact that one may be an agent for one purpose does not
       make him or her an agent for every purpose.’ 2A C. J. S.,
       Agency §43, p. 367 (2013) (footnote omitted). A subsidiary, for
       example, might be its parent’s agent for claims arising in the
       place where the subsidiary operates, yet not its agent regarding
       claims arising elsewhere. The Court of Appeals did not advert
       to that prospect. But we need not pass judgment on invocation
       of an agency theory in the context of general jurisdiction, for in
       no event can the appeals court’s analysis be sustained.”

Id. at 134-35. The Supreme Court then refused to find general jurisdiction

because:

       “Even if we were to assume that MBUSA is at home in
       California, and further to assume MBUSA’s contacts are
       imputable to Daimler, there would still be no basis to subject
       Daimler to general jurisdiction in California, for Daimler’s
       slim contacts with the State hardly render it at home there.”

Id. at 136. For the same reasons, Rakuten, Inc. (a Japanese corporation and

holding company) is not “at home” in Pennsylvania and therefore is not


                                      -21-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 55 of 90




subject to personal jurisdiction in Pennsylvania for the claims asserted by

Plaintiff Zachary Lutz in this action.

       Rakuten, Inc.’s “ecosystem” concept is not a tangible, or even

intangible, thing that is capable of “functioning” or “operating” in

Pennsylvania, or in any other limited geographic location for that matter. It

is not a concept that is specifically focused on or targeted at Pennsylvania or

Pennsylvania residents. It is merely the name for a concept describing how

numerous members of a large corporate family are organized under a

holding company parent and then might share brands, communications,

data, and interactions with each other and with consumers, and is a concept

that is primarily focused on e-commerce interactions in Japan. It has

nothing to do with (a) baseball, (b) Rakuten Baseball, Inc., or (c) Rakuten

Baseball, Inc.’s negotiations with players or prospective players for Rakuten

Baseball, Inc.’s Tohoku Rakuten Golden Eagles professional baseball team in

Sendai, Japan.

       The following is one example of a statement on Rakuten, Inc.’s

website describing such an “ecosystem”:




                                         -22-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 56 of 90




See https://global.rakuten.com/corp/about/index.html#strengths (accessed

on December 20, 2018). As noted in the last two sentences of that text,

access to services across the Rakuten “ecosystem” is primarily focused on

people located in Japan. Such access has not yet been significantly

implemented outside Japan, including in the United States.

          As to Plaintiff Zachary Lutz’s reference to material on page 11 of his

Memorandum of Law in Opposition to Defendants’ Motions to Dismiss

Plaintiff’s Complaint or to Stay Proceedings [ECF Docket No. 16], Rakuten,

Inc. does not own or operate Rakuten Marketing LLC’s website

(https://rakutenmarketing.com) and is unaware of what Rakuten Marketing

LLC or any other entity affiliated with Rakuten Inc. might have meant or

intended by statements included on a website owned and operated by such

entity.

          Rakuten, Inc. has already produced numerous documents pursuant to

Federal Rule of Civil Procedure 33(d) that explain how it views this

corporate family “ecosystem” concept. Those documents, totaling 126 pages

of “ecosystem”-related documents, are publicly available to Plaintiff Zachary


                                        -23-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 57 of 90




       Lutz as well as to anyone else with Internet access. Along with that

       production, Rakuten, Inc. also gave Plaintiff Zachary Lutz a key to how to

       find many more such documents, all of which likewise are publicly and

       equally available to Plaintiff Zachary Lutz, using an advanced Google search

       (e.g., “rakuten ecosystem” + “site:global.rakuten.com/corp/”). Plaintiff

       Zachary Lutz can use that search template to find “rakuten ecosystem” or

       “ecosystem” appearing on any website he wants to search.

               Notwithstanding the foregoing, Rakuten, Inc. will produce additional

       examples of documents pursuant to Federal Rule of Civil Procedure 33(d)

       that will explain how it views this corporate family “ecosystem” concept.



INTERROGATORY NO. 6:

       “Describe in detail, separately for each company or subsidiary, all of Defendants’

business activities in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 6:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, operations, or business activities in

       Pennsylvania.




                                               -24-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 58 of 90




       Rakuten, Inc. is a holding company that has, under its Japanese

corporate umbrella, more than 70 businesses constituting its corporate

family in approximately 30 countries and regions around the world. Those

businesses engage in a wide variety of e-commerce, digital content,

communications, financial technology, sports, investment, incubation,

energy, and other services. Rakuten, Inc.:

              (a)    has never conducted or operated any business in

                     Pennsylvania;

              (b)    has never been licensed to conduct business in

                     Pennsylvania;

              (c)    has never had an agent for service of process in

                     Pennsylvania;

              (d)    has never collected or paid sales, property or any other

                     taxes in Pennsylvania;

              (e)    has never been regulated by the laws or regulations of

                     Pennsylvania;

              (f)    has never owned or leased any offices or other real

                     property in Pennsylvania;

              (g)    has never maintained corporate records in

                     Pennsylvania;

              (h)    has never had any bank accounts in Pennsylvania;

              (i)    has never had any employees or officers in

                     Pennsylvania;



                                     -25-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 59 of 90




              (j)    has never held any director or shareholder meetings in

                     Pennsylvania;

              (k)    has never had companies or subsidiaries conducting

                     business activities in Pennsylvania on its behalf;

              (l)    has never had any direct, wholly owned subsidiaries

                     operating in Pennsylvania;

              (m)    has never sold products or provided services to

                     Pennsylvania residents;

              (n)    has never generated revenues in Pennsylvania; and

              (o)    has never had operations in Pennsylvania.

       Rakuten, Inc. has no direct, wholly owned subsidiaries operating in

Pennsylvania. While there are members of the corporate family who might

have some contact on occasion with individuals living in Pennsylvania, none

of those members are direct, wholly owned subsidiaries of Rakuten, Inc.

Instead, they are subsidiaries of other entities that might be one or more

levels removed from the ultimate Japanese holding company, Rakuten, Inc.

       Rakuten Commerce LLC ( dba “Rakuten.com”) provides an example.

It is a Delaware limited liability company headquartered in San Mateo,

California. It is not a direct, wholly owned subsidiary of Rakuten, Inc.

Rakuten, Inc. has no operational oversight concerning Rakuten Commerce

LLC’s operations or business. Rakuten Commerce LLC provides an online

platform where third-party sellers can market their products to consumers.

Any such products that might be sold are sold by those third-party sellers—



                                     -26-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 60 of 90




not Rakuten Commerce LLC. Some such potential consumers of such third-

party sellers’ products might be living in Pennsylvania but Rakuten, Inc.

understands that Rakuten Commerce LLC does not specifically target

Pennsylvania residents or otherwise direct its Internet activities at the

Commonwealth of Pennsylvania.

       The more than 70 businesses constituting the corporate family under

Rakuten, Inc.’s Japanese corporate umbrella are separate from Rakuten,

Inc. and operate as separate, independent entities. Each maintains its own

separate corporate formalities. Each (a) holds its own shareholder meetings

and board meetings, (b) maintains its own minutes, (c) files its own corporate

records, (d) maintains its own separate bank accounts and offices, and (e) has

adequate capital for its separate operations. Rakuten, Inc. does not pay taxes

on behalf of any of these entities. Rakuten, Inc. has no operational oversight

concerning their operations or businesses.

       As to Rakuten Baseball, Inc., a Japanese corporation headquartered

at 2-11-6 Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan, it is not a

division of Rakuten, Inc. While it is a direct, wholly owned subsidiary of

Rakuten, Inc., it is a separate Japanese entity and operates as such.

Rakuten, Inc. has no operational oversight concerning Rakuten Baseball,

Inc.’s operations, business, or negotiations with its baseball team players.

Rakuten, Inc. does not get involved in Rakuten Baseball, Inc.’s negotiations

with baseball team players, and had no involvement in any of the

negotiations with Plaintiff Zachary Lutz.



                                      -27-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 61 of 90




              The only presence that any member of the Rakuten family of

       companies has in Pennsylvania is one warehouse with 20 employees located

       in Scranton. That warehouse is operated by Webgistix Corporation, a

       Nevada corporation headquartered in Las Vegas, Nevada. Webgistix

       Corporation provides order transshipment and fulfillment services for e-

       commerce retailers. It was founded in 2001 and became a Rakuten-affiliated

       company in 2013.

              Webgistix Corporation has transshipment and fulfillment warehouses

       in: Olean, New York; Las Vegas, Nevada; Atlanta, Georgia; Reno, Nevada;

       Scranton, Pennsylvania; Newark, New Jersey; Chicago, Illinois; and Austin,

       Texas. The Scranton warehouse has only 20 employees. Neither Webgistix

       Corporation nor its transshipment and fulfillment warehouse in Scranton

       has anything to do with Rakuten Baseball, Inc. or with baseball, Plaintiff

       Zachary Lutz, or Plaintiff Zachary Lutz’s claims in this lawsuit arising from

       a purported contract to play baseball for the Tohoku Rakuten Golden Eagles

       baseball team in Sendai, Japan for the 2015 season. No revenues earned by

       Webgistix Corporation are allocated to Rakuten, Inc. (a Japanese

       corporation and holding company).



INTERROGATORY NO. 7:

       “Describe in detail, separately for each company or subsidiary, all revenue generated by

Defendants in Pennsylvania from January 1, 2014 to the present.”




                                              -28-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 62 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 7:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. (a Japanese holding company) generated no revenues in

       Pennsylvania from January 1, 2014 to the present.



INTERROGATORY NO. 8:

       “Describe in detail, separately for each company or subsidiary, all taxes paid by

Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 8:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. (a Japanese holding company) paid no taxes in

       Pennsylvania from January 1, 2014 to the present.



INTERROGATORY NO. 9:

       “Describe in detail, separately for each company or subsidiary, all taxes (including but

not limited to sales tax) collected from Pennsylvania residents by Defendants from January 1,

2014 to the present.”




                                              -29-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 63 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 9:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

              Rakuten, Inc. (a Japanese holding company) collected no taxes from

       Pennsylvania residents from January 1, 2014 to the present.



INTERROGATORY NO. 10:

       “Describe in detail, separately for each company or subsidiary, all advertising conducted

by Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 10:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

              Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. To the best of its

       knowledge, neither Rakuten, Inc. nor any of its direct, wholly owned

       subsidiaries purchased or placed advertisements in Pennsylvania from

       January 1, 2014 to the present.

              The only advertisement allegedly appearing in Pennsylvania to which

       Plaintiff Zachary Lutz points is part of an image that Plaintiff Zachary

       Lutz’s counsel, Kenneth A. Jacobsen, states appeared in a “television

       commercial in [sic] metropolitan Philadelphia area” on November 26, 2017.



                                              -30-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 64 of 90




The only purported evidentiary support for that assertion is in Paragraph 6

of Mr. Jacobsen’s declaration submitted to this Court on December 14, 2017

[ECF Docket No. 16-1] where all he states is:

       “Exhibit D: Novenber [sic] 26, 2017 screenshot of Ebates
       television commercial in metropolitan Philadelphia area.”

That Exhibit D appears to be part of some photograph or screen capture that

merely states:

                                “EBATES®
                            A Rakuten Company”

       Ebates Inc. is a Delaware corporation headquartered in San

Francisco, California. It operates a membership-based online cash-back

website. Rakuten, Inc. is informed that Ebates, Inc. does not have, and has

never had, any offices, employees, or operations in Pennsylvania. It was

founded in 1998 and became a Rakuten-affiliated company in 2014.

       But even if California-based Ebates Inc. did indeed run a television

commercial that was able to be seen by some viewers somewhere in

Pennsylvania on November 26, 2017, as alleged by Plaintiff Zachary Lutz, it

had nothing to do with Rakuten, Inc. or Rakuten Baseball, Inc., or with

baseball, Plaintiff Zachary Lutz, or Plaintiff Zachary Lutz’s claims in this

lawsuit, all of which arise from a purported contract for Plaintiff Zachary

Lutz to play baseball for the Tohoku Rakuten Golden Eagles baseball team

in Sendai, Japan for the 2015 season.




                                     -31-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 65 of 90




INTERROGATORY NO. 11:

       “Describe in detail, separately for each company or subsidiary, how the financial results

of that company or subsidiary from its business activities in Pennsylvania are reported on the

financial statements of Defendant Rakuten, Inc.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 11:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, or operations in the United States.

               Rakuten, Inc.:

                      (a)     has never conducted or operated any business in

                              Pennsylvania;

                      (b)     has never been licensed to conduct business in

                              Pennsylvania;

                      (c)     has never had an agent for service of process in

                              Pennsylvania;

                      (d)     has never collected or paid sales, property or any other

                              taxes in Pennsylvania;

                      (e)     has never been regulated by the laws or regulations of

                              Pennsylvania;




                                               -32-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 66 of 90




              (f)     has never owned or leased any offices or other real

                      property in Pennsylvania;

              (g)     has never maintained corporate records in

                      Pennsylvania;

              (h)     has never had any bank accounts in Pennsylvania;

              (i)     has never had any employees or officers in

                      Pennsylvania;

              (j)     has never held any director or shareholder meetings in

                      Pennsylvania;

              (k)     has never had companies or subsidiaries conducting

                      business activities in Pennsylvania on its behalf;

              (l)     has never had any direct, wholly owned subsidiaries

                      operating in Pennsylvania;

              (m)     has never sold products or provided services to

                      Pennsylvania residents;

              (n)     has never generated revenues in Pennsylvania; and

              (o)     has never had operations in Pennsylvania.

As a result, Rakuten, Inc. (a Japanese holding company) does not report

financial results on its financial statements from any business activities it had

in Pennsylvania, as there have been no such activities. Nor does it report

financial results on its financial statements from any business activities that

any of its direct, wholly owned subsidiaries had in Pennsylvania, as there

have been no such activities.



                                      -33-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 67 of 90




INTERROGATORY NO. 12:

       “Describe in detail how defendant Rakuten, Inc. benefits financially from the business

activities of any of its subsidiaries in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 12:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, or operations in the United States.

               Rakuten, Inc.:

                       (a)     has never conducted or operated any business in

                               Pennsylvania;

                       (b)     has never been licensed to conduct business in

                               Pennsylvania;

                       (c)     has never had an agent for service of process in

                               Pennsylvania;

                       (d)     has never collected or paid sales, property or any other

                               taxes in Pennsylvania;

                       (e)     has never been regulated by the laws or regulations of

                               Pennsylvania;

                       (f)     has never owned or leased any offices or other real

                               property in Pennsylvania;



                                                 -34-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 68 of 90




              (g)    has never maintained corporate records in

                     Pennsylvania;

              (h)    has never had any bank accounts in Pennsylvania;

              (i)    has never had any employees or officers in

                     Pennsylvania;

              (j)    has never held any director or shareholder meetings in

                     Pennsylvania;

              (k)    has never had companies or subsidiaries conducting

                     business activities in Pennsylvania on its behalf;

              (l)    has never had any direct, wholly owned subsidiaries

                     operating in Pennsylvania;

              (m)    has never sold products or provided services to

                     Pennsylvania residents;

              (n)    has never generated revenues in Pennsylvania; and

              (o)    has never had operations in Pennsylvania.

As a result, Rakuten, Inc. (a Japanese holding company) has not benefited

financially from any business activities it had in Pennsylvania, as there have

been no such activities. Nor has it benefited from any business activities that

any of its direct, wholly owned subsidiaries had in Pennsylvania, as there

have been no such activities.




                                     -35-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 69 of 90




INTERROGATORY NO. 13:

       “State specifically and in detail the annual and quarterly revenue reported by Defendant

Rakuten, Inc. from the business activities of its subsidiaries in Pennsylvania from January 1,

2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 13:

       Rakuten, Inc. incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing,

Rakuten, Inc. responds as follows:

               Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1

       Tamagawa, Setagaya-ku, Tokyo 158-0094, Japan. It does not have, and has

       never had, any offices, employees, or operations in the United States.

               Rakuten, Inc.:

                        (a)   has never conducted or operated any business in

                              Pennsylvania;

                        (b)   has never been licensed to conduct business in

                              Pennsylvania;

                        (c)   has never had an agent for service of process in

                              Pennsylvania;

                        (d)   has never collected or paid sales, property or any other

                              taxes in Pennsylvania;

                        (e)   has never been regulated by the laws or regulations of

                              Pennsylvania;




                                               -36-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 70 of 90




              (f)    has never owned or leased any offices or other real

                     property in Pennsylvania;

              (g)    has never maintained corporate records in

                     Pennsylvania;

              (h)    has never had any bank accounts in Pennsylvania;

              (i)    has never had any employees or officers in

                     Pennsylvania;

              (j)    has never held any director or shareholder meetings in

                     Pennsylvania;

              (k)    has never had companies or subsidiaries conducting

                     business activities in Pennsylvania on its behalf;

              (l)    has never had any direct, wholly owned subsidiaries

                     operating in Pennsylvania;

              (m)    has never sold products or provided services to

                     Pennsylvania residents;

              (n)    has never generated revenues in Pennsylvania; and

              (o)    has never had operations in Pennsylvania.

As a result, Rakuten, Inc. (a Japanese holding company) does not report

revenue from any business activities it had in Pennsylvania from January 1,

2014 to the present, as there have been no such activities. Nor does it report

revenue from any business activities that any of its direct, wholly owned

subsidiaries had in Pennsylvania from January 1, 2014 to the present, as

there have been no such activities.



                                      -37-
         Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 71 of 90




 Dated: December 26, 2018
                              By                      /s/ Kent R. Raygor
                                                     KENT R. RAYGOR

                                    STEVENS & LEE PC
                                    JOSEPH E. WOLFSON, Pa. Bar No. 44431
                                    1818 Market Street, 29th Floor
                                    Philadelphia, Pennsylvania 19103
                                    Telephone:     (215) 575-0100
                                    Facsimile:     (215) 851-0214
                                    Email:         jwo@stevenslee.com

                                    SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                    KENT R. RAYGOR, Cal. Bar No. 117224
                                    VALERIE E. ALTER, Cal. Bar No. 239905
                                    1901 Avenue of the Stars, Suite 1600
                                    Los Angeles, California 90067-6055
                                    Telephone:    (310) 228-3700
                                    Facsimile:    (310) 228-3701
                                    Email:        kraygor@sheppardmullin.com
                                                  valter@sheppardmullin.com
                                           [Admitted pro hac vice]

                                              Counsel for Defendant Rakuten, Inc.

488757241.1




                                       -38-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 72 of 90
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 73 of 90




                                CERTIFICATE OF SERVICE

       I, Kent R. Raygor, hereby certify that on December 26, 2018, the foregoing document

was enclosed in a sealed envelope addressed to the following counsel of record for Plaintiff

Zachary Lutz and then served on Plaintiff Zachary Lutz by First Class United States mail,

postage prepaid, and addressed as follows:

       Kenneth A. Jacobsen, Esq.
       JACOBSEN LAW OFFICES LLC
       210 West Rittenhouse Square, Suite 1705
       Philadelphia, Pennsylvania 19103

I also sent a courtesy copy to Mr. Jacobsen by e-mail on December 26, 2018.

                                                                /s/ Kent R. Raygor
                                                              KENT R. RAYGOR
                                                       Counsel for Defendant Rakuten, Inc.
  Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 74 of 90




EXHIBIT C TO DECLARATION OF KENT R. RAYGOR
     Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 75 of 90



                         UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ZACHARY LUTZ,

           Plaintiff,
                                               Civil Action No. 17-03895
     v.

RAKUTEN, INC., RAKUTEN BASEBALL,
INC. and HIROSHI MIKITANI,

           Defendants.



    HIROSHI MIKITANI’S SUPPLEMENTAL AND AMENDED RESPONSE TO
     PLAINTIFF’S FIRST SET OF INTERROGATORIES ON JURISDICTION

                              [Interrogatory Nos. 1-13]




                                         -1-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 76 of 90




       Defendant Hiroshi Mikitani hereby provides supplemental and amended responses to

Plaintiff’s First Set of Interrogatories on Jurisdiction as follows:



                    OBJECTIONS TO PLAINTIFF’S SPECIAL DEFINITION

       Mr. Mikitani objects to Plaintiff Zachary Lutz’s special definition for “Defendants” as it

treats the three named defendants as one collective and indistinguishable entity, rendering the

definition vague and ambiguous. Rakuten, Inc., Rakuten Baseball, Inc., and Hiroshi Mikitani are

separate entities/individuals, each of which or whom observes corporate formalities. Plaintiff

Zachary Lutz’s special definition compounds the problem by (a) including in the definition the

phrase “all of their respective employees, agents and representatives and anyone acting or

purporting to act on their behalf”, and (b) failing to identify who is the “their” to which Plaintiff

Zachary Lutz is referring. Plaintiff Zachary Lutz’s special definition further compounds the

problem in that Mr. Mikitani does not understand what Plaintiff Zachary Lutz intends by

including in the definition the phrase “‘Defendants’ means individually, jointly or collectively

Rakuten, Inc., Rakuten Baseball, Inc. and Hiroshi Mikitani”, particularly when it goes on to state

that (a) for Rakuten, Inc. “it shall also include all of its wholly owned subsidiaries”, and (b) for

all three, goes on to state “It shall also include all of their respective employees, agents and

representatives and anyone acting or purporting to act on their behalf” as Mr. Mikitani does not

know who might be “purporting to act” on his, Rakuten Baseball, Inc.’s, and Rakuten, Inc.’s

behalf or that of their wholly owned subsidiaries, or on behalf of all of their respective

employees, agents and representatives. Thus, Mr. Mikitani will treat the term “Defendants” as if

it is defined to mean only named defendant Hiroshi Mikitani, and will respond individually and

only for himself.



                                                 -2-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 77 of 90




                               INCORPORATED OBJECTIONS

       For the purpose of preserving objections and avoiding any arguable waiver, Mr. Mikitani

objects to each of the interrogatories below to the extent it: (a) seeks information that is not

relevant to any party’s claim or defense and proportional to the needs of the case; or (b) exceeds

the scope of permissible jurisdictional discovery allowed by the Court’s September 11 and

November 29, 2018 Orders [ECF Docket Nos. 23 and 35], for example by using jurisdictional

discovery as a vehicle to get into the underlying merits. See Marchionda v. Embassy Suites, Inc.,

122 F. Supp. 3d 208, 211 (D.N.J. 2015) (jurisdictional discovery is limited and “should not . . .

serve as ‘a fishing expedition’ into the underlying merits”) (quoting LaSala v. Marfin Popular

Bank Public Co., Ltd., 410 F. Appx. 474, 478 (3d Cir. 2011)); Eurofins Pharma U.S. Holdings v.

BioAlliance Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010) (“A plaintiff may not . . . undertake a

fishing expedition based only upon bare allegations, under the guise of jurisdictional

discovery.”).



                           RESPONSES TO INTERROGATORIES



INTERROGATORY NO. 1:

       “Describe in detail the nature, scope and purpose of the ‘’[sic] Rakuten Ecosystem’ as

that term is used on Defendant’s [sic] websites (e.g., https://rakutenmarketing.com, reproduced

on page 11 of Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motions to Dismiss

Plaintiff’s Complaint or to Stay Proceedings {[sic]Doc. 16]).”




                                                 -3-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 78 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 1:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani does

       not have a personal website that uses the phrase “Rakuten Ecosystem” or the

       word “ecosystem”.



INTERROGATORY NO. 2:

       “Describe in detail Rakuten Marketing’s business activities in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 2:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Rakuten Marketing

       LLC is a Delaware corporation with its headquarters in New York, New

       York. Mr. Mikitani is not aware of any business activities that Rakuten

       Marketing LLC has or might have in Pennsylvania.



INTERROGATORY NO. 3:

       “Describe in detail how Rakuten Marketing achieved a ‘legacy of empowerment through

its relationship with Rakuten, Inc.’ (https://rakutenmarketing.com) including, but not limited to,

how Rakuten, Inc. contributed to that ‘empowerment.’”



                                                -4-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 79 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 3:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Rakuten Marketing

       LLC is a Delaware corporation with its headquarters in New York, New

       York. Mr. Mikitani is not aware of any business activities that Rakuten

       Marketing LLC has or might have in Pennsylvania, and is not aware of what

       Rakuten Marketing LLC might have meant or intended by such language

       included in its website.



INTERROGATORY NO. 4:

       “Describe in detail how and to what extent Rakuten Marketing ‘engage[s] and

influence[s] consumers’ in Pennsylvania. (https://rakutenmarketing.com).”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 4:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Rakuten Marketing

       LLC is a Delaware corporation with its headquarters in New York, New

       York.

               Plaintiff Zachary Lutz’s interrogatory misrepresents Rakuten

       Marketing LLC’s website. Contrary to Plaintiff Zachary Lutz’s assertion,



                                               -5-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 80 of 90




       Rakuten Marketing LLC’s website does not state that Rakuten Marketing

       LLC engages and influences consumers in Pennsylvania. All it states is:

              “Our [Rakuten Marketing LLC’s] global presence allows us to
              engage and influence consumers worldwide.”

              Notwithstanding the foregoing, Mr. Mikitani is not aware of any

       business activities that Rakuten Marketing LLC has or might have in

       Pennsylvania, and is not aware of what Rakuten Marketing LLC might have

       meant or intended by such language included in its website.



INTERROGATORY NO. 5:

       “Describe in detail how the ‘Rakuten Ecosystem,’ or any part of it, functions or operates

in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 5:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

              Mr. Mikitani is a Japanese citizen and resident.

              The “ecosystem” (a) is merely the name for a concept describing how

       numerous members of a large corporate family are organized under a

       holding company parent and then might share brands, communications,

       data, and interactions with each other and with consumers, and (b) is not a

       tangible, or even intangible, thing that is capable of “functioning” or

       “operating” in Pennsylvania, or in any other limited geographic location for

       that matter.


                                               -6-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 81 of 90




INTERROGATORY NO. 6:

       “Describe in detail, separately for each company or subsidiary, all of Defendants’

business activities in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 6:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani has not

       resided, worked, or been in Pennsylvania at any time from January 1, 2014

       to the present. Mr. Mikitani has not conducted business in Pennsylvania at

       any time from January 1, 2014 to the present.

               Mr. Mikitani and his staff have checked his travel records and have

       found nothing indicating that he has been in Pennsylvania at any time since

       2000. Mr. Mikitani has no recollection of having visited Pennsylvania at any

       time since 2000.

               Hiroshi Mikitani is the CEO and Chairman of Rakuten, Inc.

       Contrary to the allegations made by Plaintiff Zachary Lutz, Mr. Mikitani

       does not own the Tohoku Rakuten Golden Eagles baseball team, does not

       operate Rakuten Baseball, Inc., does not operate the Tohoku Rakuten

       Golden Eagles baseball team, and had no involvement in any of the

       negotiations with Plaintiff Zachary Lutz.

               Because Rakuten Baseball, Inc. is a direct, wholly owned subsidiary of

       Rakuten, Inc., Mr. Mikitani is on Rakuten Baseball, Inc.’s board and as a



                                               -7-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 82 of 90




result holds a Rakuten Baseball, Inc. title—“Executive Director, Chairman,

and Owner”. “Owner” as used in that title, however, does not mean that Mr.

Mikitani owns Rakuten Baseball, Inc. or its Tohoku Rakuten Golden Eagles

baseball team. “Owner” has a different meaning in Japan than it would in

the United States. In Japan, it does not refer to actual ownership. Instead, it

merely refers to Mr. Mikitani’s status as a team representative by virtue of

the fact that Rakuten, Inc. is the parent of Rakuten Baseball, Inc. The

constitution of Japan’s professional baseball league, Nippon Professional

Baseball, defines “owner” as someone who represents the company that owns

or controls the baseball team, and who also is an executive of the company

operating the team. As the parent company of Rakuten Baseball, Inc.,

Rakuten, Inc. owns all the shares of Rakuten Baseball, Inc.

       As a Rakuten Baseball, Inc. board member, Mr. Mikitani is not

involved in the day-to-day operations of Rakuten Baseball, Inc. or its

baseball team, nor in negotiations for baseball players to play on the team.

His role at Rakuten Baseball, Inc. is limited to: (a) attending Owners

Meetings held by Nippon Professional Baseball, Japan’s professional

baseball league; (b) attending Rakuten Baseball, Inc.’s board meeting once a

quarter; and (c) overseeing governance of Rakuten Baseball, Inc. as the CEO

and Chairman of Rakuten, Inc.

       Mr. Mikitani (a) does not use Rakuten Baseball, Inc. to shelter any

personal assets, (b) does not commingle his personal funds with those of

Rakuten Baseball, Inc., (c) does not take funds for his own use from Rakuten



                                      -8-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 83 of 90




       Baseball, Inc., and (d) does not operate Rakuten Baseball, Inc. with his

       personal funds. Rakuten Baseball, Inc. was not formed to shield Mr.

       Mikitani from any liability. Rakuten Baseball, Inc. has consistently turned a

       profit and has never been insolvent. Rakuten Baseball, Inc. was

       incorporated in good faith, observes all corporate formalities, and has been

       operating the Tohoku Rakuten Golden Eagles team continuously since 2005.

              Mr. Mikitani has never had any involvement in (a) the negotiations

       between Rakuten Baseball, Inc. and Plaintiff Zachary Lutz for him to play

       for the Tohoku Rakuten Golden Eagles baseball team for the 2014 season, (b)

       the discussions between Rakuten Baseball, Inc. and Plaintiff Zachary Lutz

       for him to play for the Tohoku Rakuten Golden Eagles baseball team for the

       2015 season, or (c) the decision not to conclude a contract with Plaintiff

       Zachary Lutz for the 2015 season. Mr. Mikitani was not consulted about any

       of those decisions and did not direct Rakuten Baseball, Inc. to do anything

       with or concerning Plaintiff Zachary Lutz at any time.



INTERROGATORY NO. 7:

       “Describe in detail, separately for each company or subsidiary, all revenue generated by

Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 7:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:



                                               -9-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 84 of 90




               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani

       generated no revenues in Pennsylvania from January 1, 2014 to the present.



INTERROGATORY NO. 8:

       “Describe in detail, separately for each company or subsidiary, all taxes paid by

Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 8:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani paid no

       taxes in Pennsylvania from January 1, 2014 to the present.



INTERROGATORY NO. 9:

       “Describe in detail, separately for each company or subsidiary, all taxes (including but

not limited to sales tax) collected from Pennsylvania residents by Defendants from January 1,

2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 9:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:




                                              -10-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 85 of 90




               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani

       collected no taxes from Pennsylvania residents from January 1, 2014 to the

       present.



INTERROGATORY NO. 10:

       “Describe in detail, separately for each company or subsidiary, all advertising conducted

by Defendants in Pennsylvania from January 1, 2014 to the present.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 10:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani did not

       purchase or place any advertisements in Pennsylvania from January 1, 2014

       to the present.



INTERROGATORY NO. 11:

       “Describe in detail, separately for each company or subsidiary, how the financial results

of that company or subsidiary from its business activities in Pennsylvania are reported on the

financial statements of Defendant Rakuten, Inc.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 11:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:



                                               -11-
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 86 of 90




               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani has

       never conducted or operated any business activities in Pennsylvania. As a

       result, Mr. Mikitani has no financial results from business activities in

       Pennsylvania that are reported on Rakuten, Inc.’s financial statements, as

       there are no such activities.



INTERROGATORY NO. 12:

       “Describe in detail how defendant Rakuten, Inc. benefits financially from the business

activities of any of its subsidiaries in Pennsylvania.”

SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 12:

       Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

               Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani has

       never conducted or operated any business activities in Pennsylvania. As a

       result, Rakuten, Inc. does not benefit financially from any business activities

       of Mr. Mikitani in Pennsylvania, as there are no such activities.



INTERROGATORY NO. 13:

       “State specifically and in detail the annual and quarterly revenue reported by Defendant

Rakuten, Inc. from the business activities of its subsidiaries in Pennsylvania from January 1,

2014 to the present.”




                                                 -12-
         Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 87 of 90




SUPPLEMENTAL AND AMENDED RESPONSE TO INTERROGATORY NO. 13:

         Mr. Mikitani incorporates herein the Objections to Plaintiff’s Special Definition and the

Incorporated Objections, set forth above. Without waiver or limitation of the foregoing, Mr.

Mikitani responds as follows:

                Mr. Mikitani is a Japanese citizen and resident. Mr. Mikitani has

         never conducted or operated any business activities in Pennsylvania. As a

         result, Rakuten, Inc. does not report revenue from any business activities of

         Mr. Mikitani in Pennsylvania from January 1, 2014 to the present, as there

         have been no such activities.



Dated: December 26, 2018
                                     By                       /s/ Kent R. Raygor
                                                             KENT R. RAYGOR

                                            STEVENS & LEE PC
                                            JOSEPH E. WOLFSON, Pa. Bar No. 44431
                                            1818 Market Street, 29th Floor
                                            Philadelphia, Pennsylvania 19103
                                            Telephone:     (215) 575-0100
                                            Facsimile:     (215) 851-0214
                                            Email:         jwo@stevenslee.com

                                            SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                            KENT R. RAYGOR, Cal. Bar No. 117224
                                            VALERIE E. ALTER, Cal. Bar No. 239905
                                            1901 Avenue of the Stars, Suite 1600
                                            Los Angeles, California 90067-6055
                                            Telephone:    (310) 228-3700
                                            Facsimile:    (310) 228-3701
                                            Email:        kraygor@sheppardmullin.com
                                                          valter@sheppardmullin.com
                                                   [Admitted pro hac vice]

                                                   Counsel for Defendant Hiroshi Mikitani

488757236.1



                                                -13-
Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 88 of 90
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 89 of 90




                                CERTIFICATE OF SERVICE

       I, Kent R. Raygor, hereby certify that on December 26, 2018, the foregoing document

was enclosed in a sealed envelope addressed to the following counsel of record for Plaintiff

Zachary Lutz and then served on Plaintiff Zachary Lutz by First Class United States mail,

postage prepaid, and addressed as follows:

       Kenneth A. Jacobsen, Esq.
       JACOBSEN LAW OFFICES LLC
       210 West Rittenhouse Square, Suite 1705
       Philadelphia, Pennsylvania 19103

I also sent a courtesy copy to Mr. Jacobsen by e-mail on December 26, 2018.

                                                               /s/ Kent R. Raygor
                                                              KENT R. RAYGOR
                                                     Counsel for Defendant Hiroshi Mikitani
       Case 5:17-cv-03895-CFK Document 42-5 Filed 01/25/19 Page 90 of 90




                                CERTIFICATE OF SERVICE

       I, Valerie E. Alter, hereby certify that on the 25th day of January 2019, the foregoing

document was filed electronically, is available for viewing and downloading from the CM/ECF

System, and has been served via the Court’s electronic filing service on all counsel of record.


                                        /s/ Valerie E. Alter


                                      Counsel for Defendants Rakuten, Inc.
                                      and Rakuten baseball, Inc.
